Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 and 11-18 is pending.
Claims 5 and 11-12 is withdrawn.
Claims 1-4, 6-9 and 13-18 is examined herewith.
Applicant's response filed 11/16/2021 has been received and has been found persuasive.  Thus, the final rejection dated 9/28/2021 is hereby vacated. Therefore, a new rejection is made below and this action is a non-final rejection.

Action Summary
Claim 1-4, 6-7, 9, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Actelion (Selexipag / ACT-293987, Pulmonary Arterial Hypertension, Jan 2017, pages 2-72), Villalva (EP 3344607),  Uptravi (HIGHLIGHTS OF PRESCRIBING INFORMATION, Reference ID: 3864143, 12/2015, pages 1-21),  Sigma (Tween 20, ProductInformation, 5/2003) and Meyer (Impact of bulking agents on the stability of a lyophilized monoclonal antibody, European Journal of Pharmaceutical Sciences, 38 (2009), pages 29-38) is withdrawn.

Response to Arguments
Applicant’s argue that Actelion is not prior art is moot, since Actelion is not used in the now presented rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-9, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uptravi (HIGHLIGHTS OF PRESCRIBING INFORMATION, Reference ID: 3864143, 12/2015, pages 1-21), Villalva (EP 3344607), Sigma (Tween 20, ProductInformation, 5/2003) and Meyer (Impact of bulking agents on the stability of a lyophilized monoclonal antibody, European Journal of Pharmaceutical Sciences, 38 (2009), pages 29-38) all are of record.
	

Uptravi does not expressly disclose glycine and polysorbate 20.  
	Villalva teaches that Selexipag may according to the present disclosure may have advantageous properties selected from at least one of: chemical or polymorphic purity, flowability, solubility, dissolution rate, bioavailability, morphology or crystal habit, stability - such as chemical stability as well as thermal and mechanical stability with respect to polymorphic conversion, stability towards dehydration and/or storage stability, a lower degree of hygroscopicity, low content of residual solvents and advantageous processing and handling characteristics such as compressibility, or bulk density. Particularly, crystalline Form IV of Selexipag of the present disclosure exhibits for example enhanced solubility in aqueous medium at pH=6.7 (paragraph 0051).  Villalva teaches that the term "anhydrous" in relation to crystalline Selexipag relates to crystalline Selexipag which does not include any crystalline water (or other solvents) in a defined, stoichiometric amount within the crystal. Moreover, an "anhydrous" form does not contain more than about 1% (w/w) of either water or organic solvents as measured for example by TGA (paragraph 0037).


Meyer teaches that inclusion of some amorphous glycine leads toa significant increase in stability.  This study demonstrates that bulking agents can impact protein stability in the solid state. By remaining partially amorphous, bulking agents can sometimes lower degradation rates, while at the same time, providing a crystalline matrix producing elegant cakes. (abstract).  Meyer teaches that glycine has much bigger impact on stability than mannitol (page 29, right column, first paragraph).  Meyers teaches that the formulation were defined within the limits of 0-5% (w/v) for concentration of bulking agent (e.g. glycine) (page 30).  Meyer teaches that glycine is in the concentration between 1.7 – 5 % (table 2).
	It would have been obvious to one of ordinary skills in the art to optimize the active agent as well as the inactive agents in view of Uptravi, Sigma, and Meyers.   The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Uptravi teaches that in the 2-year carcinogenicity studies, chronic oral administration of selexipag revealed no evidence of carcinogenic potential in rats at 100 mg/kg/day and mice at 500 mg/kg/day. Taking that selexipag may be administered at a dosage of 100 mg/kg/day, which presuming that the average adult is 70 kg, then 100 x 70 = 7000 mg (which is 7 grams, and is within the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Uptravi, Sigma, and Meyers, with the reasonable expectation of making formulations which possess improved 
With regards to the pH values, it would have been obvious to adjust the pH levels to the desired pH in the optimization of phosphoric acid.  Villalva disclose that the pH levels are about 6.7. Furthermore, it is obvious to vary and/or optimize the amount of selexipagm, glycine, phosphoric acid and polysorbate 20 provided in the composition, according to the guidance provided by Villalva, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of 
	
 	It would have been obvious to one of ordinary skills that the composition has a residual water content of less than about 2%.  One would have been motivated to prepare the composition that has less then 2% of residual water because Uptravi is silent with regards to any water content, which meets the instant claim limitation.  Additionally, Villalva teaches that the term "anhydrous" in relation to crystalline Selexipag relates to crystalline Selexipag which does not include any crystalline water (or other solvents) in a defined, stoichiometric amount within the crystal. Moreover, an "anhydrous" form does not contain more than about 1% (w/w) of either water or organic solvents as measured for example by TGA.
With respect to “reconstituted and dilution of said chemical composition of claims 14 -18, said “reconstituted and further dilution” clause appears to be a method step. Since the claim is interpreted to be a product, said method step in the product claims do not appear to further limit the structural components of the composition. Therefore the composition is a composition which is met by the prior art. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).  
	With the regards to the limitation of “osmolality of below about 1000 mOsmo/kg”, Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.   
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion

	Claims 1-4, 6-9 and 13-18 is rejected.
	No claims are allowed.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.